Title: John Quincy Adams to John Adams, 6 May 1783
From: Adams, John Quincy
To: Adams, John



Honoured Sir
Hague May. 6th. 1783

The bearer of this, is Mr. Hardouin a French young Gentleman whose company I had the pleasure of from Hamborough to Amsterdam, and who intends to go to Havre de Grâce to form an establishment in the commercial way.
I receiv’d your favour of the 27th. of April, last friday and shall not fail writing as you enjoin me by every post: except this I shall pursue at present my Latin and Greek exercises, which have had a very long interruption.

I took up at Stockholm 420. Swedish Rixdallers which makes about 1250. Guilders and 400. Danish Rixdallers at Hamborough: a Danish Rxs: is a little more than 2 Guilders. I shall write to Mr. Dana and send him also an account of what money I have taken up on my way. Mr. Allen sail’d for Riga the Day before yesterday. Mr. Brush sets off this day for Rotterdam with an intention to go over to Ireland.

I am Sir your dutiful Son.
J. Q. Adams

